Citation Nr: 0523039	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation beyond 10 percent for 
sinusitis and residuals of septoplasty.  

WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1948 to September 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts. 

The veteran and his wife appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his claim 
in May 2005.   

In a statement submitted with his February 2004 substantive 
appeal, the veteran indicated that he experiences panic 
attacks because of his inability to get enough air.  He 
reiterated this during his hearing in May 2005.  The Board 
construes this as an informal claim of entitlement to 
secondary service connection for panic attacks, and the 
matter is referred to the RO for consideration.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's sinusitis and residuals of septoplasty are 
manifested by no more than three to six non-incapacitating 
episodes per year.  


CONCLUSION OF LAW

The criteria for an evaluation beyond 10 percent for 
sinusitis and residuals of septoplasty have not been met at 
any time during the appeal period.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2005); 38 C.F.R. §§ 41, 4.2, 4.3, 4.7, 4.971, 
DC 6512 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2005).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued January 2002 and in 
September 2002, apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
copies of treatment records form non-VA doctors, hospitals or 
clinics where he received care for his disability.   As such, 
the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was properly 
provided prior to the initial denial of the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied, and there is no deficiency as to the timing of 
VCAA notice to the appellant.   

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include a report of a VA fee basis examination.  
The Board has carefully reviewed the appellant's statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
this issue.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require Re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue being considered here stems rom an initial 
grant of service connection and the assignment of an initial 
evaluation for the veteran's disability.  

The Evidence

In January 2002, the veteran requested service connection for 
sinus infection and surgery.  In November 2002, the RO 
granted service connection for sinusitis and residuals of 
septoplasty and assigned a noncompensable evaluation 
effective from January 2002.  This was based on service 
medical records which showed treatment for sinusitis and that 
he underwent a septectomy in April 1952.  Also considered was 
a VA fee basis examination in August 2002.  The examiner 
noted his military medical treatment which included 
complaints of right and left frontal sinusitis between 1950 
and 1951.  It also included two sinus irrigations and 
septoplasty and sinus operation in 1952.  The veteran 
currently complained of bilateral nasal obstruction.  
Examination of the nasal passages was clear, bilaterally.  
With inspiration there was a collapse of the right nasal side 
wall consistent with internal valve collapse.  The oral 
cavity was clear and the neck showed no lymphadenopathy.  The 
diagnosis was, residual acute sinus infections, no diagnosis 
because condition is resolved.  The examiner commented that 
with respect to the veteran's sinus infection, this appears 
to have completely resolved after the surgery in the 1950's.  
It was noted that the veteran was presently asymptomatic with 
respect to his sinuses.  

Private medical records received in June 2003 show treatment 
for sinus complaints.  Recent records show that in October 
2001, the veteran was seen for a productive cough.  
Bronchitis/URI with reactive airways was diagnosed.  In 
February 2002, he was seen for congestion and a sore throat 
for two weeks.  In November 2002, he complained of a sore 
throat, rhinorrhea, and nasal congestion with yellow brown 
thick mucous.  He stated he felt shortness of breath from 
nasal congestion and an occasional sneeze.  Examination 
showed the nares to be congested and moderately inflamed.  
The impression was sinusitis.  The veteran was given 
antibiotics.  In January 2003, the veteran reported a history 
of sinusitis and that it took two months for symptoms to 
resolve but finally did. 

In February 2004, the RO increased the veteran's rating to 10 
percent for his sinusitis and residuals of septoplasty 
effective from January 2002.  

In May 2005, the veteran and his wife appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  He reported on his inservice treatment.  He 
reported that he has difficulty breathing with frequent 
drainage and infections.  He testified that he got infections 
from two to four times a year, lasting two to three weeks or 
more.  He stated that he is treated with antibiotics.  A 
complete transcript is of record.   

Discussion

The veteran's service-connected sinusitis and residuals of 
septoplasty is currently evaluated as 10 percent disabling 
under Diagnostic Code 6512.  Under DC 6512, a 10 percent 
evaluation for chronic frontal sinusitis requires a showing 
of one or two incapacitating episodes per year of sinusitis 
necessitating prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  A 30 percent 
evaluation requires a showing of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, a 50 
percent rating is for application. (An incapacitating episode 
of sinusitis is one that requires bed rest and treatment by a 
physician).  38 C.F.R. § 4.97 (2004). 

The Board has reviewed the evidence in its totality.  There 
is no evidence in the record of any incapacitating episodes 
of sinusitis.  Further, the medical evidence does not show 
six or more non-incapacitating episodes.  The medical records 
show one complaint in 2001, and two complaints of nasal 
congestion, with the need for antibiotics in 2002.  The 
veteran has reported that he is prescribed antibiotics for 
this condition and has indicated by testimony that he has 
occurrences two to four times a year, and treated with 
antibiotics.  The veteran has reported headaches, a purulent 
discharge and difficulty breathing; however, there is no 
showing of more than six non-incapacitating episodes, which 
would support a rating beyond 10 percent at anytime during 
the appeal period.  The Board finds that the preponderance of 
the evidence is against an initial evaluation in excess of 10 
percent for service-connected sinusitis and residuals of 
septoplasty.  

The Board has considered Diagnostic Code 6502, which provides 
a 10 percent (maximum) rating for the deviation of nasal 
septum of traumatic origin with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97.  As this is the maximum assignable 
under this code, an increased evaluation beyond 10 percent is 
not for consideration.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2004).  In this regard, the Board finds 
that there is no evidence of marked interference with 
employment or frequent periods of hospitalization.  In the 
absence of such factors showing that application of the 
regular rating schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  


ORDER

An initial evaluation beyond 10 percent for sinusitis and 
residuals of septoplasty is denied.  



	                        
____________________________________________
	ROBERT SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


